Citation Nr: 1329377	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  10-47 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware



THE ISSUE

Entitlement to an effective date earlier than January 1, 
2009 for the payment of additional compensation for the 
Veteran's spouse and children.



REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1999 to October 
2004.  Prior to that, the Veteran was a cadet that the U.S. 
Military Academy from June 1995 to May 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a December 2008 decision issued by 
the RO that awarded the payment of additional compensation 
based on the Veteran having a spouse and children, beginning  
on January 1, 2009.

The Veteran and his wife testified from the RO by way of 
videoconference technology at a hearing held before the 
undersigned Veterans Law Judge in September 2011.


FINDINGS OF FACT

1.  The Veteran was awarded disability compensation at a 30 
percent rate, effective on October 2, 2004, in a rating 
decision dated on June 24, 2005.

2.  The Veteran was notified that he needed to submit a VA 
Form 21-686c in order to receive a payment on the basis of 
having dependents in a letter dated on June 28, 2005.

3.  The Veteran and his wife were married on March [redacted], 2004.

4.  The Veteran's own child was born on September [redacted], 2004,  
and he adopted his wife's child in May 2007.

5.  On December 11, 2008, VA received the Veteran's request 
for additional compensation benefits based on having a 
spouse and children, along with the necessary supporting 
documentation.  


CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier 
than January 1, 2009 for the payment of additional 
compensation benefits based on the Veteran having a spouse 
and children have not been met.  38 U.S.C.A. §§ 1115, 5101, 
5107, 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.31, 
3.151, 3.114, 3.400, 3.401 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duties to notify and assist claimants with 
substantiating their claims for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159.

The matter is decided by operation of law.  Where, as here, 
a case is entirely governed by applicable law without need 
for further factual inquiry, the VCAA has been held 
inapplicable.  Dela Cruz v. Principi, 15 Vet. App. 143 
(2002); see also VAOPGCPREC 5-2004 (VA is not required to 
provide VCAA notice where there is no legal basis for the 
claim of where undisputed facts render the claimant 
ineligible for the benefit sought.

The Veteran contends that he should receive an effective 
date prior to January 1, 2009 for the award of additional 
compensation for his spouse and children.  He asserts that 
the award of the additional compensation should be made 
effective on October 21, 2004, the effective date of the 
assignment of his 30 percent rating, because he was unaware 
that he could receive additional payment for his dependents 
prior to December 2008.  Alternatively, the Veteran contends 
that the awards for his spouse and adopted child should be 
effective on October 2, 2004 because he listed them on his 
original application for compensation received by VA on that 
date.

Any Veteran who is entitled to compensation, and whose 
disability is rated not less than 30 percent, is entitled to 
additional compensation for his or her dependents, including 
a spouse and each child.  38 U.S.C.A. § 1115(1)(A).

Under 38 U.S.C.A. § 5101(a), a specific claim must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA. See also 38 
C.F.R. § 3.151(a).  

A claim is defined as "a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit." 38 C.F.R. 
§ 3.1(p).  Any communication or action indicating an intent 
to apply for one or more benefits under the laws 
administered by VA may be considered an informal claim.  An 
informal claim must identify the benefit sought.  38 C.F.R. 
§ 3.155a.

Except as otherwise provide, the effective date for the 
award of compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arouse, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

Payment for additional compensation for a dependent is 
effective the latest of the following dates: (1) the date of 
claim.  This term means the following, listed in their order 
of applicability: (i) the date of Veteran's marriage, or 
birth of his or her child, or adoption of a child, if 
evidence of the event is received within one year of  the 
event; otherwise, (ii) the date notice is received of the 
dependent's existence, if evidence is received within one 
year of VA request; (2)  date dependency arises; (3) 
effective date of the qualifying disability rating provided 
evidence is received within one year of notification of such 
rating action.  38 C.F.R. § 3.401(b).   

Payment of monetary benefits based on original, reopened, or 
increased awards may not be made for any period prior to the 
first date of the calendar month following the month in 
which the dependent was added to the Veteran's award.  38 
C.F.R. § 3.31.

In this case, the Veteran's original compensation claim was 
received by VA on October 2, 2004.  On the claim form, the 
Veteran provided the names of his spouse and stepchild.  

The Veteran was granted service connected for tinnitus with 
a 10 percent rating by a rating decision dated on November 
5, 2004 and several other claims were deferred pending 
examinations.  A rating decision dated on June 24, 2005 
granted service connection for additional disabilities, 
providing a combined rating of 30 percent.  

A letter dated on June 28, 2005 was sent to the Veteran at 
his address of record.  The letter notified him that his 
combined rating was 30 percent.  The letter also notified 
the Veteran that the information he provided about his 
dependents was incomplete and that, before any additional 
benefits for his dependents could be paid, the Veteran would 
need to submit a completed VA Form 21-686c, "Declaration of 
Status of Dependents."  A copy of this form was attached.  
The letter was not returned to VA as undeliverable.

In September 2008, the Veteran telephonically filed a new 
claim of service connection for sleep apnea.  At that time, 
his address of record with VA was still in Newark, Delaware.  
After a letter sent in connection with the new claim was 
returned as undeliverable, VA telephoned the Veteran in 
October 2008 and the Veteran provided a new address in 
Odessa, Delaware.  

On December 11, 2008, the Veteran filed a claim for the 
addition of his spouse and children to his 30 percent award.  
He provided copies of his marriage certificate, his 
children's birth certificates, and a certificate of adoption 
dated in May 2007 showing that he had adopted his stepchild.  
This showed that the Veteran was married on March [redacted], 2004 
and that his children were born on December [redacted], 2000 and 
September [redacted], 2004.

In December 2008, the Veteran was informed that his spouse 
and children would be added to his award effective on 
January 1, 2009 or the first day of the month following the 
receipt of his VA Form 21-686c.

The Veteran contends that he should receive an earlier 
effective date because he moved in late June 2005 and did 
not receive the June 28, 2005 letter and accompanying 
dependency form.  Apparently, during the move, there was a 
couple of weeks when the Veteran had no mail service because 
he did not yet have a forwarding address at his new 
residence and was unable to access the mailbox at his former 
apartment.  He did not know what happened to his mail during 
that period.

The Veteran also asserted that, since he had listed his 
spouse and one child on his original form claiming 
disability compensation, the addition of dependents to his 
award should have been "automatic" and that he should not 
have had to provide additional documentation.  

The Veteran claimed that he notified VA of his change of 
address shortly after he moved, but there is no record of a 
change of address in the claims file prior to the document 
referable to the October 2008 phone conversation.   

While the Veteran claims that he did not receive the June 
28, 2005 letter or know that he needed to submit additional 
documentation in order to receive additional compensation 
for his dependents, the letter was mailed by VA to his 
address of record at the time and was not returned by the 
postal service.  

The Board notes that there is a presumption of regularity 
under which it is assumed that government officials have 
properly discharged their official duties.  United States 
Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); 
Mindenhall v. Brown, 7 Vet. App. 271 (1994) (VA need only 
mail notice to the last address of record for the 
presumption to attach).   

The presumption of regularity in the administrative process 
may be rebutted only by clear evidence to the contrary.  
Schoolman v. West, 12 Vet. App. 307 (1999).  The Veteran has 
not shown that he was not properly notified of the need to 
send further information in order to receive additional 
compensation for his dependents.  Additional compensation is 
payable to a Veteran for his dependents only if sufficient 
proof of dependency is received.  38 C.F.R. § 3.205; 
McColley v. West, 13 Vet. App. 553 (2000).

The Board notes that, although the Veteran had a duty to 
make sure that VA had his proper mailing address in order to 
receive correspondence, he did not update his mailing 
address with VA after moving until personnel at the RO 
contacted him in October 2008, more than three years after 
the move, when mail sent to his former address was returned 
to VA as undeliverable.  

Absent evidence that the claimant notified VA of a change of 
address and that the notice in question sent to the Veteran 
at his last known address had been returned as 
undeliverable, VA is entitled to rely on that address. See 
Cross v. Brown, 9 Vet. App. 18, 19  (1996).

In any event, the Board observes that VA is under no legal 
obligation to individually notify every potential claimant 
of his or her possible entitlement to VA benefits.  Lyman v. 
Brown, 5 Vet. App. 194 (1993); Hill v. Derwinski, 2 Vat. 
App. 451 (1991).

The specific provisions of  38 U.S.C.A. § 5110 regarding 
effective dates prevail over a general outreach statute such 
as 38 U.S.C.A. § 7722, which provides that VA should inform 
individuals of their potential entitlement to VA benefits 
when VA is aware or reasonably should be aware of such 
potential entitlement.  See Rodriguez v. West,  189 F.3d 
1351 (Fed. Cir. 1999).  See also VAOGCPREC 17-95 ("failure 
by VA to provide the notice required by 38 U.S.C.A. § 7722 
may not provide a basis for awarding retroactive benefits in 
a manner inconsistent with express statutory requirements.")

In this case, it is undisputed that the Veteran did not file 
a claim for additional compensation for his dependents until 
December 11, 2008 or provide sufficient proof of dependency 
earlier than that date. This was not within a year of the 
June 2005 rating decision that established the 30 percent 
rating, or within a year of his marriage or the birth or 
adoption of either child.  

Thus, the effective date for the payment of the additional 
compensation for his dependents was properly determined to 
be January 1, 2009, the first day of the month following 
receipt of the Veteran's claim.  

Entitlement to an earlier effective date for the payment of 
benefits for his dependents based on any failure by VA to 
notify the Veteran of potential eligibility, or on the 
Veteran's alleged non-receipt of the notice is not warranted 
in this case.


ORDER

An effective date earlier than January 1, 2009 for the 
assignment of addition compensation based on the Veteran 
having a spouse and children is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


